Citation Nr: 1408999	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left knee medial collateral ligament strain and subarticular microtabecular impaction fracture, healed (claimed as left knee pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which confirmed the denial of service connection in an October 2009 rating decision by the same RO.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed left knee disability is the result of his military service. 


CONCLUSION OF LAW

The Veteran's left knee disability was incurred during his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here the Veteran has a current diagnosis of a left knee disability, a left knee medial collateral ligament strain and a subarticular microtrabecular impaction fracture.  Additionally, service treatment records document an October 1970 injury to the Veteran's left knee and subsequent treatment after falling from a helicopter.  As a result, Shedden elements (1) and (2) are satisfied.

With respect to the "nexus" requirement, a September 2009 VA examiner opined that the Veteran's current left knee disability "is not at least as likely as not" the result of the Veteran's in-service fall.  However, the Veteran has submitted an October 2010 opinion of a VA orthopedic surgeon concluding that it is more than likely that the Veteran's current left knee disability is in fact related to his in-service injury.  While the orthopedic surgeon acknowledged that it would be very difficult to establish a cause and effect relationship for his knee disability, he noted the the Veterna's symptoms were on the same side of the in-service injury and the Veteran did not have such problems the opposite knee.  

When these medical opinions are viewed in light of the Veteran's lay statements, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for a left knee disability is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for left knee medial collateral ligament strain and subarticular microtabecular impaction fracture, healed (claimed as left knee pain) is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


